Citation Nr: 1524876	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 20 percent for left carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent for allergic rhinosinusitis.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain. 

8.  Entitlement to service connection for right ankle gout. 

9.  Entitlement to service connection for right ankle arthritis.

10.  Entitlement to service connection for right wrist gout.  

11.  Entitlement to service connection for right wrist arthritis.  

12.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney, Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2014.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for gout and arthritis of the right ankle and left wrist and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, migraine headaches have been manifested throughout the course of this appeal by very frequent prostrating and prolonged attacks causing severe economic inadaptability.

2.  Resolving doubt in favor of the Veteran, carpal tunnel syndrome of the right upper (major) extremity is manifested by no more than severe incomplete paralysis of the radicular group.
 
3.  Resolving doubt in favor of the veteran, carpal tunnel syndrome of the left upper (minor) extremity is manifested by no more than severe incomplete paralysis of the radicular group.

4.  The Veteran's allergic rhinosinusitis is manifested by symptoms of sinus pain, headaches, nasal congestion, tenderness, nasal blockage of over 50 percent and post-nasal drip; she has not had sinusitis manifested by three or more incapacitating episodes per year (lasting four to six weeks) requiring prolonged antibiotic treatment; or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting; or polyps. 

5.  The Veteran's hypertension required continuous medication for control but was manifested predominantly by diastolic pressure readings under 110 and systolic pressure readings under 200 throughout the period under appellate consideration.

6.  The Veteran's hemorrhoids are not productive of large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue.

7.  The Veteran's lumbosacral strain was not productive of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for a 50 percent, but no more, rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for a 50 percent rating, but no more, for carpal tunnel syndrome of the right (major) upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).
 
3.  Resolving doubt in favor of the Veteran, the criteria for a 40 percent rating, but no more, for carpal tunnel syndrome of the left (minor) upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

4.  The criteria for the assignment of a disability rating in excess of 10 percent for allergic rhinosinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.97, DC 6513-6522 (2014).

5.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

6.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

7.  The criteria for a disability rating in excess of 20 percent for a lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in January 2010, October 2011 and January 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA examination most recently in December 2013 to evaluate the current severity of her migraine headaches, bilateral carpal tunnel syndrome, allergic rhinosinusitis, hypertension, hemorrhoids and lumbosacral strain.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the current conditions.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through her testimony that he had actual knowledge concerning what is required to substantiate her claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


Increased ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Migraine headaches

The Veteran claims entitlement to a disability rating in excess of 30 percent for migraine headaches.  

The Veteran's migraine headaches are rated under the provisions of 38 C.F.R. § 4.124a, DC 8100, which sets for the following rating criteria for migraines.  A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

A June 2014 private evaluation reflects the Veteran had a diagnosis of chronic migraine headaches.  

The Veteran testified during her March 2014 Board hearing that she suffered from migraine headaches once per week.  During headaches, she could not be exposed to any bright lights and had to lie in bed in the dark due to nausea.  This occurred when she was working as well.  When working, every few months she went to the emergency room for treatment.  Over the prior two years, the condition was getting worse.  

The Veteran was afforded a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination in November 2013.  The Veteran reported headaches and fatigue due to headaches, in addition to sinus pain.  

The Veteran was most recently afforded a VA headaches examination in December 2013.  The Veteran's diagnosis was migraines including migraine variants.  The Veteran took medication for the condition.  The Veteran experienced headache pain which included pulsating or throbbing head pain, pain localized to one side of the head and pain that was worsened with physical activity.  Non-headache symptoms associated with headaches included nausea, sensitivity to light, sound and sensory changes.  The duration of a typical head pain was more than two days and was located on both sides of the head.  The Veteran was noted to have very frequent prostrating and prolonged attacks of migraine headache pain.  Characteristic prostrating attacks of migraine headache pain occurred more frequently than once per month.  The Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran's headache condition did not impact her ability to work.  

In a December 2011 VA headaches examination, the Veteran was noted to have prostrating migraine headaches which would inhibit her from working when they occurred.  Headaches were noted to occur once every two months and lasted 24 to 48 hours.  They were associated with photophobia, nausea and vomiting.  She was able to function during the course of the headaches.  The headaches were frontal in location with a throbbing quality to them.  The Veteran took over the counter medication for the headaches.  

VA treatment records include the Veteran's reflect ongoing complaints of migraine headaches.

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board finds the Veteran's statements regarding her migraine symptoms to be credible.  Her statements have been consistent and indicate she had frequent migraines, i.e., once a week, with nausea, and sensitivity to light, that required her to lay down in isolation and was rendered her essentially unable to function for one to two days.  As noted above, the rating criteria do not define "prostrating."  However, the December 2013 VA examiner found the Veteran had very frequent prostrating headaches and characteristic prostrating headaches occurred more than once per month.  

Though the 2013 VA examiner found the headaches did not affect the Veteran's ability to work, the Veteran described how the headaches affected her (former) employment, and the December 2011 VA examiner found prostrating migraine headaches would prohibit the Veteran from working when they occurred.  Resolving doubt in favor of the Veteran, the Board finds that throughout the appeal period, the level of symptomatology most closely approximates very frequent and prolonged prostrating migraines productive of severe economic inadaptability.  

Applying all reasonable doubt in favor of the Veteran, the Board concludes that a rating of 50 percent is warranted for her service-connected migraine headaches throughout the appeal period.  38 C.F.R. § 4.124a, DC 8100.  This is the highest schedular rating available for migraines or headaches unrelated to traumatic brain injury.  38 C.F.R. § 4.124a, DC 8045.

Carpal tunnel

The Veteran asserts entitlement to a rating in excess of 30 percent for right (major) carpal tunnel syndrome and in excess of 20 percent for left (minor) carpal tunnel syndrome.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major 38 C.F.R. § 4.69.  In this regard, the Board notes that the RO has properly rated the right upper extremity as the Veteran's dominant extremity and the Veteran's left upper extremity as the minor extremity.  

The Veteran's right and left upper extremity carpal tunnel syndrome are currently rated under DC 8515.  DC 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand. 

Important for this case, a 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent disability evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515.

Under DC 8515, complete paralysis of the median nerve is where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition of abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran testified at her March 2014 Board hearing regarding symptoms of bilateral carpal tunnel syndrome.  Over the years her hands always hurt to the point she needed splints she wore constantly.  She previously wore splints only at night but later wore them daily as well.  Due to her being right hand dominant, the right was worse than left but she started overcompensating with her left hand.  The pain remained worse with the right hand and radiated further up the arm on the right more than the left.  Pain was constant.  She had spasms and pain and the condition interfered with brushing his hair, teeth and putting on clothes and shoes.  Pain was on either side of her thumb between her thumb and wrist.  When grabbing and grasping spasms were from around the thumb on the top part of her hand.  Pain traveled from the fingers down to her wrist and sometimes radiated up her forearm up to her elbow.  The Veteran reporting having decreased grip strength.  After ten or fifteen minutes of holding a cell phone it would just slip out of her hand.  Writing was no longer an option but could sign her name and fill out a form here and there.  She could not carry groceries, vacuum or do anything like that.  If she tried, she could only do that performance a couple of minutes at a time and had to switch hands.  Pain increased with physical activity.  Spasms occurred when she had to grasp or hold something.  If she had to do a motion of the fist, the spasms came.  Driving hurt her hands and she could not do long distance driving.   

The Veteran was afforded a VA peripheral nerves examination in December 2013.  The Veteran was noted to be right hand dominant.  The Veteran reported over the years her carpal tunnel was worse in both wrists but the right was worse than the left.  She had trouble holding a brush to comb her hair.  Symptoms included moderate constant pain (may be excruciating at times), severe paresthesias and/or dysesthesias and moderate numbness in the bilateral upper extremities.  Muscle strength testing resulted in 5/5 wrist flexion and extension, grip and pinch was 3/5 in the right and 4/5 in the left.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal (2+) for brachioradialis.  The sensory examination was normal for the inner/outer forearm and hand/fingers.  There were no trophic changes attributable to peripheral neuropathy.  Special tests for median nerves resulted in positive Phalen's and Tinel's sign.  The nerve affected was the median nerve and severity was indicated as moderate, incomplete paralysis.  The Veteran wore a brace constantly on both wrists to prevent spasms in the thumbs.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  EMG studies of the bilateral upper extremities had normal results in April 2012.  The Veteran's condition did not impact her ability to work.  

In a November 2011 VA employability examination, muscle strength including grip strength of the upper and lower motor groups was 5/5 bilaterally.  There was no pedal edema and pedal pulses were 2+ bilaterally.  The Veteran reported she had trouble working, in part, because of her carpal tunnel.

The Veteran was afforded a December 2011 VA examination.  The Veteran reported a history of bilateral carpal tunnel syndrome.  She had weakness, fatigue, paresthesias and dysesthesias in the hands.   Upon physical examination, the Veteran bilaterally had a positive Tinel sign over the median nerves and a positive Phalen sign.  Hand grip strength was diminished to 4+/5.  There was diminished sensation in the median nerves bilaterally.  Deep tendon reflexes were 2+ and symmetrical.  There was no atrophy noted.  Bilateral carpal syndrome was described as moderate to severe.  The condition would prohibit her from doing any form of repetitive activities.   The examiner opined the Veteran might be able to hold down sedentary work that did not require repetitive actions of the wrist.

VA treatment records reflect ongoing complaints of wrist pain and the use of braces on both wrists.  For example, in October 1, 2012 the Veteran reported right wrist pain and pain that radiated up and down her arm.  Pain was greater at the base of her thumb and worse with activity.  In a November 8, 2012 record the Veteran reported constant wrist pain and weakness in hand grip.  She had a hard time opening jars.  The evaluation found the Veteran had a mildly weak hand grip, no synovitis and a positive Tinel's sign in the right wrist.  The Veteran had no improvement with right carpal tunnel injection from August 2012.  The Veteran was to continue the left and right wrist thumb splint as it gave her mild to moderate relief.  She had numbness and tingling in first and second fingers.  She didn't do typing and used splints and both night and day.  The splints helped but couldn't do much.  In a December 19, 2012 record the Veteran had a positive Tinel's and carpal compression at wrist.  The Veteran was wearing wrist braces with a relief of symptoms.  EMG was normal.   

The above lay and medical evidence indicates that throughout the rating period the right and left carpal tunnel syndrome has been manifested at worst, by severe paresthesias and/or dysethesias, pain, spasms in the right thumb, weak hand grip, impaired (3/5) muscle strength in the right hand and (4/5) in the left hand (although strength was clinically normal at times).  The December 2011 VA examiner described the bilateral carpal tunnel syndrome as moderate to severe.  Records reflect that the Veteran was having trouble with activities such as vacuuming and combing her hair which required to switch off hands.  Given these findings, the severe paresthesias/dysethesias, pain and weakness impairing the function in this extremity throughout this period, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the symptoms of the carpal tunnel in the bilateral upper extremities most closely approximate the criteria for severe incomplete paralysis of the median nerve.  Thus, a 50 percent rating for the right carpal tunnel syndrome and 40 percent for the left carpal tunnel syndrome are warranted under DC 8515 for severe incomplete paralysis of the median nerve during the entire appeal period.

However, the Board finds that a rating higher than 50 and 40 percent under DC 8515 for the right and left upper extremities respectively is not warranted during the period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8515.   In this regard, the Board observes that the most recent 2013 VA examiner described the Veteran's condition as moderate incomplete paralysis.  There were normal reflexes, senses, normal muscle tone and no muscle atrophy.  The Veteran was still able to make a first, albeit not for long periods of time.  Further, the 2012 EMG study was normal.  The findings during this period do not more nearly approximate the criteria for the next-higher 70 and 60 percent ratings.  

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves. 

In summary, the Board concludes that the criteria for a rating of 50 percent, but no more, for right upper (major) extremity carpal tunnel syndrome and 40 percent, but no more, for left upper (minor) extremity carpal tunnel syndrome, is met.  Reasonable doubt has been resolved in favor of the Veteran in these matters.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


Allergic rhinosinusitis

The Veteran asserts entitlement to a rating in excess of 10 percent for allergic rhinosinusitis.  

The Veteran is currently evaluated by the RO under the Diagnostic Code 6513-6522 throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 6513 addresses chronic maxillary sinusitis and DC 6522 addresses allergic rhinitis.  The Board notes that allergic rhinitis was evaluated together with the sinusitis disability, as separately evaluating these two disabilities would have resulted in pyramiding.  See 38 C.F.R. § 4.14 (pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability).

DCs 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Formula for Sinusitis set forth in the rating schedule following DC 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to rate the severity of sinusitis, no matter the particular diagnosis.  Under the General Rating Formula for Sinusitis, a 0 percent rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.

DC 6522 pertains to allergic rhinitis and provides for a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.

The Veteran testified during her 2014 Board hearing regarding her sinusitis symptoms.  The condition was worse over the past five years.  She was on various medications including nasal drops and they never really helped.  Her nose was always itchy and runny.  She took over the counter Benadryl and drops for her eyes almost daily.  

The Veteran was most recently afforded a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx in December 2013.  The Veteran had a current diagnosis of chronic sinusitis and allergic rhinitis.  She stated her symptoms were previously seasonal, but had become perennial or present all year round.  She reported sinus pressure; left greater than right, itchy/watery eyes, sneezing, post nasal drip with nausea, headaches, nasal congestion and maxillary sinus pain worse on the left.  She denied any nasal crusting or runny nose.  She also reported bouts of acute sinusitis about two times per year treated with antibiotics.  She had seen an allergist in the past and no immunotherapy was recommended.  She had not seen an ENT and had not had any surgery.  She took Benadryl for her symptoms.  The following symptoms were due to chronic sinusitis: episodes of sinusitis, headaches, pain and tenderness of affected sinus and purulent discharge or crusting.  The Veteran had two episodes of NON-INCAPACITATING episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The Veteran did not have INCAPACITATING episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  The Veteran had not had sinus surgery.  The Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one side due to rhinitis.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  A nasal endoscopy was performed in December 2013 which found erythematous and edematous nasal mucosa, clear mucin present bilaterally which drained posteriorly into the nasopharynx and there was bilateral inferior turbinate hypertrophy.  No polyps, purulence or lesions were noted.  The condition impacted the Veteran's ability to work because the Veteran reported fatigue due to sinus pain/pressure and headaches and drowsiness due to the Benadryl.  This caused difficulty performing her work duties.

In a November 2011 VA examination the Veteran reported symptoms of watery and itchy eyes, sinus pressure, sinus headaches, nasal congestion, clear nasal drainage, and drowsiness.  She had not undergone any surgery.  She was last seen by an ENT roughly about 5 to 6 years prior.  Her medications included Benadryl and cetirizine.  In the past, she tried nasal sprays as well.  In regard to her symptoms, she reported interference with breathing through the nose bilaterally.  She also described clear-to-greenish colored drainage from her nose.  She denied any speech impairment.  She reported maxillary sinus pain, headaches, postnasal drip and bloody mucus from the nose.  There was no purulent discharge, crusting or incapacitating episodes.  Antibiotic treatment occurred roughly 1 to 2 times per year over the last few years prior to the examination.  There were no changes in her sense of smell.  She stated her medications caused drowsiness which made it difficult for her to perform her job while taking the medication.  She worked in transportation for daycare.  She was unable to take her allergy medication to prevent any drowsiness that could affect her driving.  There was no history of any neoplasm.  

Upon physical examination of the oropharynx, the area was clear with no inflammation, drainage, or lesions noted.  The sinuses had some left maxillary sinus pain on palpation.  Upon nasal endoscopy, there was some erythematous and edematous nasal mucosa.  There was some bloody mucus noted on the left nasal septum and some whitish to clear-colored mucus on the right.  There were boggy inferior turbinates bilaterally.  There were no polyps, lesions orpurulence.  She had about a 60% obstruction bilaterally.  The Veteran's diagnosis was of allergic rhinosinusitis with ongoing issues.  In regard to her occupational functioning, the VA examiner stated that while her symptoms were problematic and a nuisance they should not impact her employment either physically or sedentary in regard to her allergic rhinosinusitis.  

VA treatment records reflect an ongoing diagnosis of allergic rhinitis and sinusitis.  

Based on the lay and medical evidence of record, the Board finds the Veteran's condition does not warrant a rating in excess of 10 percent for allergic rhinosinusitis. 

Under DC 6522, a higher 30 percent rating is not warranted unless evidence is provided of allergic or vasomotor rhinitis with polyps.  Both of the Veteran's VA examinations reported that nasal polyps were not present and the Veteran has not reported that she has nasal polyps.  Without any evidence to support that the Veteran has nasal polyps, the criteria for a rating in excess of 10 percent is not met.    

Under DC 6513, a higher 30 percent rating is not warranted unless evidence is provided of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six-non capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  While the Veteran has reported perineal symptoms such as sinus pressure, headaches, post nasal drop with nausea, nasal congestion; the most recent VA examiner specifically indicated the Veteran two episodes of non-incapacitating episodes during the prior year and had no periods of incapacitating episodes.  The November 2011 VA examiner noted there were no incapacitating episodes and the Veteran reported one to two times per year of antibiotic treatment.  As such, the criteria for a rating in excess of 10 percent are not met.  

For all the foregoing reasons, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.97, DC 6513-6522.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Additionally, the Board does not find that any other diagnostic code evaluating diseases of the nose and throat would be more appropriate for rating the Veteran's service-connected rhinosinusitis.

Hypertension

The Veteran asserts entitlement to a rating in excess of 10 percent for hypertension.  

The Veteran is currently rated under DC 7101 for Hypertension.  A 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  There are no other Diagnostic Codes that might apply to the Veteran's hypertension.  

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].

The medical evidence of record demonstrates several blood pressure readings in recent years, all of which fall short of the measurements required for a 20 percent rating.

The Veteran testified during her 2014 Board hearing that she was on continuous medication for her condition.  Her blood pressure was ranging very high with average around 160/90-100.  She reported she kept being taken off medicine and was having a hard time maintaining her blood pressure due to allergic reactions to medication.  On several occasions allergic reactions led to hospital trips because of symptoms such as throat swelling, or uvulva.  She suffered from lightheadedness, nausea and headaches.  On a daily basis she had to get off her feet and check her blood pressure.  

The Veteran was afforded a VA examination in December 2013.  The Veteran had a current diagnosis of hypertension.  The Veteran was on continuous medications.  The Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  Blood pressure readings were 158/98, 142/98, and 145/92.  Hypertension did not impact her ability to work. 

VA treatment records reflect blood pressure readings diastolic pressure elevation predominantly lower than 100 or more and systolic predominately lower than 200.  However, records reflect one hospitalization where levels exceeded 200/100.  This occurred during a May 19, 2011 hospitalization for diabetic ketoacidosis where blood pressure was documented as 212/125 and the Veteran was provided medication.  Subsequent readings show lower levels, for instance, in May 27, 2011 blood pressure was 128/84.  In June 2, 2011 blood pressure was 118/72.  In June 14, 2011 blood pressure was 124/86.  In July 12, 2012 blood pressure was 132/96.  In September 17, 2012 blood pressure was 141/90.  In July 18, 2013 blood pressure was 129/84.  In November 19, 2013 blood pressure was 145/94 and 156/92.  In October 18, 2013 blood pressure was 139/94.  

During the November 2011 VA examination, the Veteran reported her blood pressure had been well controlled.  Blood pressure was 157/96 left arm sitting, 153/102 right arm sitting and 142/96 left arm sitting.  The diagnosis was hypertension, uncontrolled without end-organ damage.  The VA examiner stated that in in reviewing the Veteran's claim file and electronic progress notes from the VAMC, her blood pressures had been very well controlled since June 2011, so the above noted readings were not typical of her usual blood pressures.  

The Veteran's hypertension has required the use of continuous medication, but has not manifested a history of diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more.  As such, the Board finds that an initial disability rating in excess of 10 percent for hypertension is not warranted.

The Board has considered the Veteran's contentions with regard to the claim for a higher rating for hypertension.  While the Board does not doubt the sincerity of the Veteran's belief that her disability is more severely disabling than reflected in the rating assigned, as a lay person without the appropriate medical training or expertise, she is not competent to address the medical findings used to evaluate disability in the context of the rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The statements from the Veteran clearly articulate the symptoms she experiences; however, even with consideration of those problems, a higher rating than that already assigned is not warranted for the Veteran's service-connected hypertension under the pertinent rating criteria.  

In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of an evaluation greater than 10 percent for hypertension, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran asserts entitlement to a compensable rating for hemorrhoids.  

The Veteran' service-connected hemorrhoids are rated as noncompensable pursuant to DC 7336.  Under DC 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.   A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

Having carefully reviewed the evidence of record below, the Board finds that the preponderance of the evidence is against the claim for increase.  The criteria for a compensable evaluation are not met, nor are they more nearly approximated.  38 C.F.R. §§ 4.7, 4.114, DC 7336.  The Veteran has had throughout the appeal period mild or moderate hemorrhoids; her hemorrhoids are not large or thrombotic, irreducible with excessive redundant tissue; and there is not persistent bleeding and secondary anemia, or fissures.

The Veteran testified at her March 2014 Board hearing regarding symptoms of hemorrhoids.  The Veteran used cream and touch pads for the condition.  The Veteran wore touch pads when the condition was acting up and cream was used as a precautionary method.  She had internal and external hemorrhoids and the internal hemorrhoids caused bleeding.  Swelling occurred once or twice per month and lasted 3 or 4 days.  Surgery was not a possibility regarding the condition.  

The Veteran was afforded a VA rectum and anus conditions examination in December 2013.  The Veteran had a diagnosis of internal or external hemorrhoids.  The Veteran reported rectal bleeding more frequently since 2007.  She used cream and tucks pads for flare-ups.  She had bleeding 1-2 times per month.  The Veteran did not take continuous medication for the condition.  The severity of internal or external hemorrhoids was indicated as mild or moderate.  The Veteran had two non-thrombosed external hemorrhoids and there was no bleeding noted.  The results of the examination revealed small or moderate external hemorrhoids.  The condition did not impact the Veteran's ability to work.  

In a November 2011 VA examination the Veteran denied any lack of sphincter control except on rare occasion when she could not get to the bathroom fast enough.  She did not wear any pads and did not have any involuntary bowel movement or fecal leakage.  She had bleeding of her hemorrhoid about twice per year and it was mostly just on the toilet tissue.  She used over the counter creams and pads with good relief.  She did not have a colostomy, signs of anemia and denied any fissures.    A rectal examination was declined by veteran, however, external inspection of the anal area revealed a non-thrombosed hemorrhoid without evidence of bleeding.  It was mildly tender.  The diagnosis was non thrombosed external hemorrhoid.  The hemorrhoid was noted to not prevent the Veteran from sedentary or active physical employment.  

VA treatment records reflect a history of hemorrhoids.  Multiple treatment records reference the Veteran's March 2009 c-scope which found grade two internal hemorrhoids.  See e.g., VA treatment records dated July 11, 2012 and November 8, 2012.   In July 2012 the Veteran had a history of hemorrhoids with no symptoms.  

Internal hemorrhoids were noted as nonbleeding in August 1, 2012, and a c-scope was planned to occur again in 10 years.  In a November 8, 2012 record the Veteran was treated for ongoing rectal bleeding.  The Veteran had known internal hemorrhoids but did not have any rectal pain, itch or burning.  The blood was on the paper and in the toilet and sometimes had little clots.  The stool was brown, and it appeared to her that the blood was on the outside of the stool only.  She strained occasionally to hold her stool, but usually not.  Stools seemed to be loose most of the time and were often irritating to her rectum.  They were soft and formed most of the time. She took metformin.  She noted that her gastrointestinal symptoms started with the start of the metformin and in addition to change in stools, she was bloated.   The medical professional noted the Veteran continued to have hemorrhoids with rectal bleeding and no other symptoms.  In a June 13, 2013 record, the Veteran reported rectal bleeding had subsided with tucks.  She felt less irritated and had no bleeding for one month.  She decreased medication and had normalized stool consistency.  

While the evidence shows that the Veteran has consistently had hemorrhoids during the course of the appeal with reports of intermittent rectal bleeding, neither the lay nor the medical evidence more nearly approximates the presence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or persistent bleeding and secondary anemia, or fissures as contemplated by a compensable evaluation.  

The Board finds that a higher evaluation is furthermore not available under any other potentially applicable provision in the absence of evidence for impairment of sphincter control; stricture of the rectum and anus; prolapse of the rectum with constant slight or occasional moderate leakage; fistula in ano; or pruritus ani.  See 38 C.F.R. § 4.114, DCs 7332-7335, 7337.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral strain

The Veteran asserts entitlement to a rating in excess of 20 percent for a lumbosacral strain.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to diseases and injuries of the spine.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  
 
A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

The Veteran testified in her March 2014 regarding symptoms of her back pain.  She had a constant ache in the lower region of her back.  Prolonged walking, bending, sitting and standing caused pain to increase.  She could stand 30 minutes before it started to ache to the point she had to sit down.  She could walk "not even" a quarter mile before it began aching.  If she strained too much she was incapacitated and it happened every few weeks.  She took medication for it and rested but did not go to the doctor as often.  She wore a back brace which helped a little.  Straining was caused by getting in and out of the car.  Her most recent employment in childcare involved transporting children.  She had trouble lifting and driving.  

The Veteran was afforded a VA back examination in December 2013.  The Veteran reported that with sitting, walking, standing she had pain.  She did water aerobics to get exercise.  When she had pain it lasted several days and she estimated she had back pain 10 days out of each month.  The Veteran reported flare-ups impacted the function of the spine described as shooting pains in the lower back with muscle spasms.  Episodes lasted 2-3 days.  She had episodes every two months on average.  

Upon physical examination, range of motion testing, in degrees, resulted in forward flexion to 80, with objective evidence of painful motion at 70; extension to 20, with objective evidence of painful motion at 20; right and left lateral flexion to 20, with objective evidence of painful motion at 20; and right and left lateral rotation to 30 or greater, with no objective evidence of painful motion.  Upon repetitive use testing, forward flexion was to 80; extension to 20; right and left lateral flexion to 20; and right and left lateral rotation to 30 or greater.  The Veteran did not have additional limitation in range of motion following repetitive use.  The Veteran had functional loss and/or function impairment and/or functional limitation of range of motion of the thoracolumbar spine after repetitive use and contributing factors were less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue, muscle spasms, guarding resulting in an abnormal gait or spinal contour and guarding not resulting in an abnormal gait or spinal contour.  Muscle strength was normal bilaterally at 5/5 (hip flexion, knee extension, ankle plantar flexion/dorsiflexion, and great toe extension).  There was no muscle atrophy.  The reflex examination was normal bilaterally at 2+ (bilateral knee and ankle).  The sensory examination was normal bilaterally (upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes).  The straight leg test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran used a back brace.  The condition impacted the Veteran's ability to work because she stated she worked driving children to and from daycare and she could no longer do that kind of work.  The children were preschool and first grade and she did not have to lift or carry them.            
 
The Veteran was afforded a VA examination in December 2011.  The Veteran complained of a constant, mild, achy, pains and she took NSAIDs and muscle relaxants as needed with good improvement of pain.  The Veteran stated she could not stand or sit more than 45 minutes with pain.  She had pain in carrying heavy objects.  She wore a back brace on occasion, although she was not wearing the brace or any other device during the examination.  The Veteran declined an X-ray because it was a mild achy pain and she didn't think she needed an X-ray.  With activities of daily living, she was limited in prolonged standing, sitting and carrying heavy objects.  

Upon physical examination, the Veteran walked with a normal gait and no assistive devices.  Range of motion testing, in degrees, resulted in forward flexion from 0 to 90 degrees, with pain at 90 degrees; lateral extension was from 0 to 30 degrees, with pain at 30 degrees; right and left lateral flexion from 0 to 30 degrees, with mild pain at 35 degrees; and right and left lateral rotation from 0 to 30 degrees, without pain.  Upon repetitive use, range of motion was not additionally limited with pain, weakness, or fatigability.  There was no atrophy and muscle tone was adequate.  There was no tenderness or pain on palpation of the L4-L5 area in paraspinous muscle.  Straight leg raise test was negative.  The neurologic examination resulted in sensory testing with monofilament showed no decreased in sensation of the lower extremities.  There was no heat, inflammation, or swelling in the lumbar spine.  There was no instability of the lumbar spine.  Strength was 5/5.  The diagnosis was a lumbosacral spine strain.  

VA treatment records reflect complaints of low back pain and an impression of a backache not otherwise specified.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his lumbosacral strain at any time during the appeal period.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.114, DC 5237.

The evidence of record, did not show that the Veteran's lumbar spine disability was manifested by forward flexion of greater than 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of at least four weeks, but less than six weeks in the past 12 months.  Rather, the evidence reflects flexion to at worst, 70 degrees and no periods of doctor prescribed bed rest.  In other words, her symptoms did not meet the rating criteria for a higher, 20 percent rating.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  While the Veteran is certainly competent to report experiencing pain, the results of physical examination do not demonstrate a degree of functional loss so as to warrant an evaluation in excess of 20 percent for his degenerative arthritis of the lumbar spine.  

The Board also finds that separate ratings for other neurologic abnormalities are not warranted.  There is no evidence of any neurological deficits related to the lumbar spine disability on either examination or other clinical evidence of record.  Thus, there is no showing that the Veteran objectively manifests neurologic symptoms as a consequence of her service-connected lumbar spine disability.  Accordingly, a separate rating for neurological impairment is not warranted.

In sum, the preponderance of the evidence is against assigning ratings in excess of 20 percent for her lumbosacral strain and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional considerations

Consideration has been given to assigning staged ratings for migraine headaches, bilateral carpal tunnel syndrome, allergic rhinosinusitis, hypertension, hemorrhoids and a lumbosacral strain; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraines, bilateral carpal tunnel syndrome, allergic rhinosinusitis, hypertension, hemorrhoids and lumbosacral strain are inadequate. A comparison between the level of severity and symptomatology of the Veteran's migraines, bilateral carpal tunnel syndrome, allergic rhinosinusitis, and hypertension, hemorrhoids and lumbosacral strain with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports frequently occurring prostrating attacks regarding migraine headaches; pain and functional loss regarding her carpal tunnel syndrome, lumbar spine condition, pain regarding allergic rhinosinusitis, continuous medication for hypertension and moderate hemorrhoids.  As discussed above, the current ratings are adequate to fully compensate the Veteran for her documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating of 50 percent, but no more, for migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in of 50 percent, but no more, for right (major) carpal tunnel syndrome is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent, but no more, for left (minor) carpal tunnel syndrome is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for allergic rhinosinusitis is denied.  

Entitlement to a rating in excess of 10 percent for hypertension is denied.  

Entitlement to a compensable rating for hemorrhoids is denied.  

Entitlement to a rating in excess of 20 percent for a lumbosacral strain is denied.  


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the service connection claims for gout and degenerative arthritis of the Veteran's right wrist and ankle.  

The Veteran was last afforded a VA examination addressing her right wrist and ankle in February 2012.  At the time of the examination the Veteran did not have a diagnosis of gout or arthritis in her right wrist or right ankle and therefore a nexus opinion was not provided.  A private physician in June 2014 provided a diagnosis of degenerative arthritis and gout in the Veteran's right wrist and ankle and a positive nexus opinion between the conditions and service.  However, the private physician did not provide an explanation or rationale for the opinion provided.  Thus, the Board finds that the medical evidence currently of record is inadequate to make a decision on this claim and that an additional VA examination and medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided a VA examination in November 2011 to address employability.  The VA examiner stated that regarding individual unemployability, the veteran reported she had difficulty working because of her right carpal tunnel, her right ankle, and her lower back strain and her hemorrhoid and hypertension were not stopping her from working.  Therefore, the opinion was that the Veteran's hypertension and hemorrhoid were not preventing her from either sedentary or active physical employment.  However, no medical opinion was provided regarding the Veteran's assertions of the impact from her other service connected disabilities including right carpal tunnel and lower back strain.  As such, a medical opinion must be provided on Remand to address the Veteran's ability to secure or maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  After any additional development deemed necessary is completed, schedule the Veteran for a VA examination with an appropriate examiner(s) to evaluate the nature and etiology of any current arthritis and gout of the right wrist and ankle to include as secondary to her service-connected conditions (migraines, bilateral carpal tunnel syndrome, lumbosacral strain, hypertension, allergic rhinosinusitis, and hemorrhoids).  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner(s) should:    

(a)  Identify all current right wrist and right ankle disabilities.

(b)  Provide an opinion was to whether it is at least as likely as not (50 percent probability or greater) that any current right wrist and right ankle disabilities are either:

(i) related to the Veteran's military service or;

(ii) caused or aggravated by her service-connected conditions (migraines, bilateral carpal tunnel syndrome, lumbosacral strain, hypertension, allergic rhinosinusitis, and hemorrhoids)?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Reconcile any conflicting evidence of record with the diagnoses, if any, and opinions provided. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the effect of her service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  The examiner should discuss the symptoms and functional effects related to her service-connected disabilities that would impact her ability to secure or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


